Citation Nr: 0005395	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-08 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether achievement of a vocational goal is reasonably 
feasible for purposes of entitlement to further vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code.


REPRESENTATION

Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from January 1964 to January 
1967 and from June 1971 to July 1989.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 decision by the Department of 
Veterans Affairs (VA) Vocational Rehabilitation and 
Counseling Division (VR&C) of the Washington, D.C. Regional 
Office (RO), which found the veteran to be an infeasible 
candidate for further vocational rehabilitation training.  
The veteran requested and was scheduled to appear at a 
hearing before a Member of the Board in Washington, D.C. in 
October 1998.  The veteran failed to report to the hearing.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities, including 
myofascial pain syndrome with tension headaches, cervical 
spondylosis with limitation of motion, allergic or vasomotor 
rhinitis, right hip degenerative joint disease, benign 
idiopathic hematuria, status post traumatic right corneal 
scar, and tinea pedis, and his nonservice-connected 
disabilities, including the osteoma, bone tumor of the skull, 
probable right ischemic lacuna with slight paralysis of the 
left eye and face, depression, and hypertension, do not 
permit training to begin within a reasonable period; thus, 
achievement of a vocational goal is infeasible at this time.

2.  The evidence demonstrates that the veteran's disabilities 
currently prevent him from successfully pursuing a vocational 
rehabilitation program and becoming gainfully employed in an 
occupation consistent with his abilities, aptitudes and 
interests.



CONCLUSION OF LAW

The criteria for finding that achievement of the veteran's 
vocational goal is reasonably feasible for purposes of 
entitlement to vocational rehabilitation and training under 
Chapter 31, Title 38, United States Code have not been met.  
38 U.S.C.A. §§ 3100, 3101 (West 1991); 38 C.F.R. §§ 21.35, 
21.53, 21.198, 21.362, 21.364 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record indicates that the veteran currently is in receipt 
of a combined 80 percent evaluation for myofascial pain 
syndrome with tension headaches, cervical spondylosis with 
limitation of motion, allergic or vasomotor rhinitis, right 
hip degenerative joint disease, benign idiopathic hematuria, 
status post traumatic right corneal scar, and tinea pedis.  
The veteran has also been granted individual unemployability.  

In an August 1992 counseling evaluation for vocational 
rehabilitation, the counseling psychologist determined that 
the veteran had an impairment of employability and that his 
impairment was caused by the effects of his service-connected 
and nonservice-connected conditions, that the veteran had an 
employment handicap, albeit not a serious employment 
handicap, and that achievement of a vocational goal was 
currently reasonably feasible.  It was noted that the veteran 
resided overseas and thus continued counseling might be 
difficult.

The veteran began school in August 1992.  In February 1993, 
the school advised the RO that the veteran had received an 
"I" in one class and a "F" grade in another.  In a March 
1993 VA Report of Contact, the veteran advised that he did 
not do well due to medical and financial problems.  He was 
advised to "sit out" a term until the issues were resolved.  
The record shows that the veteran was paid Chapter 31 
vocational rehabilitation benefits beginning in August 1992 
to March 1993.  In a January 1994 letter, the veteran advised 
that his continuous headaches, knee, and hip disabilities 
made it impossible for him to continue his current vocational 
rehabilitation program and requested re-evaluation for a 
different Chapter 31 vocational rehabilitation program.  
Subsequent documentation indicates that several attempts were 
made to evaluate the veteran to determine his feasibility for 
a different Chapter 31 program to no avail until the summer 
of 1996, when the veteran returned to Washington.     

In a July 1996 Report of Contact, the veteran indicated that 
he had several strokes and that his doctor had advised him to 
stop working.  In support of this statement, the veteran 
submitted private physician's reports.  In a March 1996 
private medical report, the veteran's physician related that 
it was his opinion that the veteran was not able to work now 
due to his further degenerative changes of the cervical 
spine, headaches, small hypdense lesion near the brain, and 
ischemic lacuna.

In a January 1998 Hearing officer decision the veteran's 
claim for a total rating for compensation purposes based on 
individual unemployability was granted.  It was also found 
that basic eligibility for Dependents' Educational Assistance 
was established as the evidence showed that the veteran 
currently had a total service-connected disability, permanent 
in nature.

The provisions of Chapter 31 are intended to enable veterans 
with service-connected disabilities to achieve maximum 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  38 U.S.C.A. § 3100 (West 1991).  As 
noted, in August 1992, a VA counseling psychologist initially 
determined that the veteran had an employment handicap as a 
result of his service-connected disabilities, and achievement 
of a vocational goal was reasonably feasible under Chapter 
31.  Thus, he was awarded Chapter 31 vocational benefits 
beginning in August 1992.  In July 1996, a VA counseling 
psychologist found that because of his multiple disability 
conditions and limitations imposed by his service-connected 
disabilities, achievement of a vocational goal was not 
feasible at that time.

The provisions of Chapter 31 are intended to enable veterans 
with service-connected disabilities to achieve maximum 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  38 U.S.C.A. § 3100 (West 1991).  In 
order to find that the achievement of a particular vocational 
goal is reasonably feasible, the facts must show that the 
effects of the veteran's disabilities, when considered in 
relation to his circumstances, do not prevent successful 
pursuit of a vocational rehabilitation program and successful 
employment.  38 C.F.R. §§ 21.35, 21.53(d).  The criteria of 
feasibility are: (1) a vocational goal must be identified; 
(2) the veteran's physical and mental conditions must permit 
training to begin within a reasonable period; and (3) the 
veteran must possess the necessary educational skills and 
background to pursue the goal.  38 C.F.R. § 21.53(d).  When 
the VA finds that the provisions of 38 C.F.R. § 21.53(d) are 
not met, but VA has not determined that achievement of a 
vocational goal is not currently reasonably feasible, VA 
shall provide services contained in 38 C.F.R. § 
21.35(i)(1)(i) as appropriate.  A finding that achievement of 
a vocational goal is infeasible without a period of extended 
evaluation requires compelling evidence which establishes 
infeasibility beyond any reasonable doubt. 38 C.F.R. § 
21.53(e)(1), (2); see also 38 C.F.R. § 21.57 (1999).

As noted, three criteria must be met to show feasibility.  In 
this case, the second of the three criteria has not been met; 
that is, the veteran's disabilities do not permit training to 
begin within a reasonable period.  38 C.F.R. § 21.53(d).  

The Board observes that the veteran's physician, in a March 
1996 report, indicated that the veteran was unable to work, a 
conclusion reached by both the counseling psychologist and by 
the veteran himself, as indicated in the July 1996 VA Report 
of Contact.  In January 1998, it was found by the RO that the 
veteran's unemployability as the result of his service-
connected disabilities was permanent. 

In sum, although the Board appreciates that the veteran wants 
to be trained for employment, his disabilities are of such 
severity that they currently prevent him from successfully 
pursuing a vocational rehabilitation program and successful 
employment.  In light of the Board's extensive review of the 
medical evidence, the Board finds that the medical evidence 
establishes that the veteran is unable to handle the physical 
stresses of any employment due to conditions which continue 
to deteriorate.

Accordingly, the Board finds that the veteran's disabilities 
do not permit training to begin within a reasonable period; 
thus, achievement of a vocational goal is infeasible at this 
time.  38 C.F.R. § 21.53(d).

As noted above, a finding that achievement of a vocational 
goal is infeasible without a period of extended evaluation 
requires compelling evidence, which establishes infeasibility 
beyond any reasonable doubt.  The essentially same standard 
applies when it is determined that a veteran has a change in 
status from feasible to infeasible.  The Board finds that 
there is compelling evidence which establishes the 
infeasibility of achievement of a vocational goal by the 
veteran beyond any reasonable doubt.  This same evidence 
justifies the conclusion that there has been a change in 
status and that a veteran who previously established 
feasibility status is now infeasible.  The veteran's 
physicians have determined that medical evidence establishes 
that the veteran's numerous disabilities are currently 
incapacitating.  The veteran's physicians have presented 
evidence indicating that the veteran cervical rotation was 
painfully restricted, that he suffered from recurrent 
infections of the upper respiratory passages and allergic 
rhinitis, that he experienced chronic daily headaches, opined 
that he was unable to endure any stresses that training or 
employment might place on him at this time.  As such, the 
Board finds that there is compelling medical evidence which 
establishes that achievement of a vocational goal by the 
veteran is infeasible beyond any reasonable doubt.

In light of the foregoing, the Board concludes that the 
criteria for finding that achievement of the veteran's 
vocational goal is reasonably feasible for purposes of 
entitlement to vocational rehabilitation and training under 
Chapter 31, Title 38, United States Code have not been met 
and are no longer met.



ORDER

Entitlement to a program of vocational rehabilitation and 
training under the terms and conditions of Chapter 31, Title 
38, United States Code is denied.


REMAND

The Board observes that the veteran had claimed reimbursement 
of medical expenses for treatment received overseas while a 
Chapter 31 vocational rehabilitation participant.  In a 
February 1997 letter, the VA Federal Medical Program (FMP) 
Office in Denver, Colorado denied the veteran claim for 
reimbursement of medical expenses for medical treatment the 
veteran received from August 1992 to July 1996.  The veteran 
filed a notice of disagreement in March 1997.  It does appear 
from the record that the FMP Office has issued a statement of 
the case on this issue.  The United States Court of Appeals 
for Veterans Claims (Court) has directed that where a veteran 
has submitted a timely notice of disagreement with an adverse 
decision and the RO did not subsequently issue a statement of 
the case addressing the issue, the Board should remand the 
issue to the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, 
this issue is REMANDED for the following:

The FMP Office should issue a statement 
of the case to the veteran and his 
representative addressing the issue of 
reimbursement of medical expenses for 
medical treatment the veteran received 
from August 1992 to July 1996.  This 
should include all applicable law and 
regulations, including eligibility 
requirements for payment of medical 
services of those veterans residing 
overseas.

After completion of the above, and after the veteran has been 
given the opportunity to respond thereto, the claims file 
should be returned to the Board for further appellate 
decision, if in order.  However, issues should not be 
certified to the Board unless all applicable appellate 
procedures are followed, including the completion of the 
appeal.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

